Opinion
Per Curiam,
On March 19, 1962, appellant, represented by court appointed counsel, entered pleas of guilty to murder generally on two bills of indictment. A court en banc heard three days of testimony and arguments and adjudged appellant guilty of first degree murder on each bill and sentenced him to life imprisonment on each bill. No appeal was taken from the judgment of sentence.
On January 14, 1964, appellant filed a petition for writ of habeas corpus which, after hearing, was dismissed by the court below; this appeal followed.
*170We have carefully examined appellant’s allegations and have fully reviewed the record in the habeas corpus proceeding as well as the record in the criminal case which underlies it. Our examination and review leads us, inescapably, to an agreement with the court below that appellant “was accorded the benefit of every constitutional guarantee”. His allegations, individually or collectively, form no basis for the grant of the writ prayed for.
Order affirmed.